UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7587


LORD VERSATILE,

                  Plaintiff - Appellant,

          v.

LORETTA KELLY, Warden (Former), Sussex I State Prison; A. F.
MILLER, Operations Officer, Warden - Designee, Sussex I
State Prison; R. W. SPROUSE, CO, Investigator, Sussex I
State Prison; W. BROWN, Hearings Officer, Sussex I State
Prison,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00333-HEH)


Submitted:   February 20, 2014              Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lord Versatile, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lord    Versatile,         a    Virginia        inmate,      appeals      the

district     court’s   order    accepting         the     recommendation        of   the

magistrate    judge    and   denying       relief    on    his   42    U.S.C.    § 1983

(2006)   complaint.      We    have       reviewed      the   record    and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Versatile v. Kelly, No. 3:12-cv-00333-

HEH (E.D. Va. Sept. 9, 2013).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                           2